Citation Nr: 1104480	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for right foot/ankle disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for low back disability.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for neck disability.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for headaches.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from November 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which declined to reopen the Veteran's claims.

In May 2006, the Veteran testified at a formal RO hearing in 
Nashville, Tennessee.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In January 2008 Board decision, the claims were remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denials in a September 2009 
supplemental statement of the case (SSOC).  

In October 2009, the Board again remanded the Veteran's claims.  
The AMC issued a SSOC as to all four claims in December 2010.  
The Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.


FINDINGS OF FACT

1.  In a July 2002 decision, the RO declined to reopen the 
Veteran's claims of entitlement to service connection for right 
foot/ankle disability, low back disability, neck disability, and 
headaches.

2.  The evidence submitted since the July 2002 RO decision is 
cumulative or redundant of the evidence of record at the time of 
the prior final denial of the claims sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for right foot/ankle 
disability, low back disability, neck disability, and headaches.


CONCLUSIONS OF LAW

1.  The July 2002 RO decision denying the claims of entitlement 
to service connection for right foot/ankle disability, low back 
disability, neck disability, and headaches is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the July 2002 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for right foot/ankle disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  Since the July 2002 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for low back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Since the July 2002 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for headaches is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims of 
entitlement to service connection for loss of muscle control, 
numbness of fingers/hands, and residuals of neck and back injury.  
Implicit in his claims is the contention that new and material 
evidence which is sufficient to reopen the previously denied 
claims has been received.

The Board will discuss certain preliminary matters.  The issues 
on appeal will then be analyzed and a decision rendered.

Stegall considerations

In October 2009, the Board remanded the case in order for the 
agency of original jurisdiction to attempt to obtain all 
available treatment records associated with the Veteran's service 
in the Tennessee Army Reserve/National Guard between November 
1983 and November 1984.  The claims were then to be 
readjudicated.  

In a written memorandum dated October 2010, the AMC detailed its 
efforts to obtain the aforementioned service treatment records.  
Critically, the NPRC response, as described in the memorandum, 
was that all available service treatment records have been 
obtained and previously associated with the Veteran's VA claims 
folder.  As indicated above, a SSOC was issued in December 2010.  
Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the instant case, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require VA 
to reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issues on 
appeal; the duty to assist do not apply to the claims unless they 
are reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to the 
issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters dated 
July 2004, June 2005, and January 2008, including evidence of 
"an injury in military service or a disease that began in or was 
made worse during military service, or there was an event in 
service that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a relationship 
between your disability and an injury, disease, or event in 
military service."  

With respect to notice to the Veteran regarding new and material 
evidence, the July 2004 VCAA letter stated, "[t]o qualify as 
new, the evidence must be in existence and be submitted to the VA 
for the first time. . . .In order to be considered material, the 
additional existing evidence must pertain to the reason your 
claim was previously denied. . . .  New and material evidence 
must raise a reasonable possibility of substantiating your claim.  
The evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously denied your claim."  The 
letters thereby notified the Veteran that evidence sufficient to 
reopen his previously denied claim must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  See Kent, supra.  The July 2004 letter also informed 
the Veteran, "[y]our claim was previously denied because medical 
evidence fails to show tha thte conditions are related to 
military service.  Therefore, the evidence you submit must relate 
to this fact."

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claims in the July 2004, June 2005, and 
January 2008 VCAA letters.  The letters stated that VA would 
assist the Veteran in obtaining relevant records from the 
military, the VA, or any Federal agency.  With respect to records 
from private doctors and hospitals, the VCAA letters informed the 
Veteran that VA would make reasonable efforts to request such 
records.
The above-referenced VCAA letters emphasized:  "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records that 
are not in the possession of a Federal department or agency."  
[Emphasis as in the originals].  The VCAA letters specifically 
requested:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your claim, 
please send it to us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court further 
held that the notice requirements of section 5103(a) apply 
generally to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess decision 
in a September 2006 letter.  The letter detailed the evidence 
considered in determining a disability rating, including "nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected disabilities, 
and witness statements.  
With respect to effective date, the September 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  when 
the claim was received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment or 
when treatment began, service medical records the veteran may not 
have submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

As the Board concludes below that the Veteran's claims remain 
denied, any questions as to the appropriate disability rating or 
effective date to be assigned continue to be moot.

Further, there is no VCAA notice timing problem with respect to 
the Veteran's claims because the claims were additionally 
adjudicated in SSOCs dated September 2009 and December 2010, 
following the issuance of the September 2006 letters.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Given that there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. 
§ 5103A (West 2002).
In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has retained the services of a representative and, as 
indicated above, declined the option to testify before a Veterans 
Law Judge

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Whether new and material evidence has been submitted 
to reopen the previously denied claim of entitlement to 
service connection for right foot/ankle disability.

2.  Whether new and material evidence has been submitted 
to reopen the previously denied claim of entitlement to 
service connection for low back disability.

3.  Whether new and material evidence has been submitted 
to reopen the previously denied claim of entitlement to 
service connection for neck disability.

4.  Whether new and material evidence has been submitted 
to reopen the previously denied claim of entitlement to 
service connection for headaches.

Because the above-referenced claims involve the application of 
identical law to similar facts, for the sake of economy the Board 
will address them together.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general,  Board decisions that are not timely appealed are 
final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2010)].  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the Veteran's 
claims to reopen were initiated in October 2003, the claims will 
be adjudicated by applying the revised section 3.156, set out in 
the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).
An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Factual background

When the Veteran's claims of entitlement to service connection 
for right foot/ankle disability, low back disability, neck 
disability, and headaches were denied by the RO in July 2002, the 
following pertinent evidence was of record.

The October 1969 service enlistment examination documented the 
Veteran's history of a "twisted right ankle May 1969.  Okay 
now."  The enlistment examination also noted that the Veteran 
had suffered an "acute back strain two weeks ago.  Okay now.  
Asymptomatic."

As to the right ankle, a service treatment record dated October 
1970 documented the Veteran's complaint of right leg weakness.  
It indicated that he had injured his leg during basic training 
four months prior and "[w]hile at work a week ago he developed 
sharp pain in the right posterior calf . . . The pain is 
intermittent and when it occurs it pulls the foot into extension 
of the ankle."  He was diagnosed with "myoscitis with 
cramping" at that time.  A January 1970 service treatment record 
documented a sprained right ankle.  Swelling was noted at that 
time, but the right ankle X-ray was negative for abnormalities.  
In July 1972, service treatment record noted that the Veteran 
suffered a twisted right ankle; he was diagnosed with a foot 
strain.

As to the low back, neck, and head, service treatment records 
showed that in February 1970, the Veteran had "passed out and 
hit [the] back of [his] head and shoulder on pavement."  He was 
referred to neurosurgery at that time.  A separate February 1970 
service treatment record documented the Veteran's complaints of 
"post-fall cervical vertebral pain."  A service treatment 
record dated March 1970 documented the Veteran's report of a 
headache and a November 1970 service treatment record indicated 
that the Veteran had experienced headaches continuously since his 
fall.  In January 1971, the Veteran was treated for multiple 
abrasions on his head and back following an altercation.  The 
November 1972 service separation examination did not document any 
continuing abnormalities pertaining to the head, back, or neck.

A May 2000 VA treatment record contained the Veteran's report 
that he fell in the Army and subsequently suffered chronic low 
back pain and frequent headaches "in the posterior head region 
from the back pain."  Neck and low back pain were also noted in 
August 2000 and July 2001 VA treatment records.

An X-ray report dated September 2000 documented an abnormal 
cervical spine with "loss of normal cervical lordosis through 
the mid c-spine . . . large anterior osteophytes at C4-C5 and C6 
with probable calcification and thickening of the anterior 
longitudinal ligament . . . bilateral neuroal foraminal 
narrowing."  A separate X-ray report documented "minor loss of 
disc height at L2-L3 and L3-L4.  Large anterior and lateral 
osteophytes are present at L2-L3, L3-L4, and L4-L5."  

A May 2002 VA treatment record noted "extensive degenerative 
disc disease and degenerative joint diseawse C3-C7 and L2-L5."  

Also of record were statements of the Veteran to the effect that 
he has continuously suffered from headaches, as well as low back 
and neck pain since a fall during his military service.  

In a July 2002 rating decision, the RO declined to reopen the 
Veteran's previously denied claims of entitlement to service 
connection for headaches, low back disability, and neck 
disability.  The Veteran filed a notice of disagreement and a 
statement of the case was issued in June 2003.  In September 
2003, the Veteran submitted an untimely VA Form 9.  The RO 
informed the Veteran that his Form 9 was untimely in a September 
2003 letter.  The Veteran did not appeal that determination.  As 
such, the July 2002 rating decision is final.  See 38 C.F.R. 
§ 20.302(b) (2010); see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a SOC is issued 
by VA].

In October 2003, the Veteran filed to reopen his claims of 
entitlement to service connection for headaches, low back 
disability, and neck disability.  As indicated above, the 
Veteran's claims were denied in the September 2004 rating 
decision.

The evidence which has been added to the record since the July 
2002 RO decision will be discussed in the Board's analysis, 
below.

Analysis

At the time of the prior denial, the Veteran's February 1970 fall 
and complaints of resultant back, neck and head pain were already 
of record.  Also of record were the documented in-service 
complaints of right foot/ankle pain.  Additionally, there were 
medical records which showed that the Veteran was currently 
diagnosed with headaches and degenerative disease of the back and 
neck.  There was no documentation of a specific current diagnosis 
concerning the right foot/ankle.  With regard to the headaches, 
low back disability, and neck disability, the RO's July 2002 
denial was predicated upon deficiencies as to element (3), a link 
between the current disabilities and the Veteran's military 
service.  As to the right foot/ankle disability, the July 2002 
denial was based upon an absence of evidence as to element (1), 
current disability, and (3), nexus.  See 38 C.F.R. § 3.304 
(2010).

As indicated above, the July 2002 denials of the Veteran's claims 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the 
Veteran's claims for service connection may only be reopened if 
he submits new and material evidence as to the missing 
element(s).  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence bears 
directly and substantially upon the specific matters under 
consideration.  

After a thorough review of the entire record, and for the reasons 
expressed immediately below, the Board concludes that new and 
material evidence sufficient to reopen the claims of entitlement 
to service connection for right foot/ankle disability, low back 
disability, neck disability, and headaches has not been 
submitted.  

The newly added evidence, in pertinent part, consists of private 
treatment records dated 1996 to 2003; VA treatment records dated 
1996 and 2004 to 2006; a VA examination report dated January 
2008; and statements from the Veteran.  

Private treatment records document the Veteran's continuing 
complaints of headaches, dizziness, tingling in hands/fingers, 
episodes of syncope, and transient diaphoresis.  See Methodist 
Hospital treatment records dated June 1996, January 1999, and 
April 2003.  VA treatment records document similar symptoms of 
dizziness, syncope, numbness, and tingling.  See VA treatment 
records dated July 2004 and September 2008.  Additionally, the 
January 2008 VA examination report details the Veteran's 
complaints of "blacking out" episodes, loss of muscle control, 
and tingling in his upper extremities.  Such complaints were of 
record at the time of the Board's October 1984 decision.  [As had 
happened in the past, the January 2008 VA examiner did not render 
any specific diagnoses concerning the Veteran's loss of muscle 
control and numbness of fingers/hands.]   

The Veteran's symptomatology concerning his loss of muscle 
control and numbness of fingers/hands was already of record at 
the time of the October 1984 Board decision.  Therefore, although 
these subsequently added private and VA evaluation and treatment 
records are new, such evidence is not material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents continued 
complaints, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence]. 

Crucially, the Board denied the claims because there was no 
medical evidence of a link between the current loss of muscle 
control and numbness symptoms and the Veteran's military service.  
There has been no additionally submitted evidence to establish 
the nexus between the Veteran's military service and the loss of 
muscle control and numbness symptoms.  The claim fails on that 
basis.  



In particular, the January 2008 VA examiner did not render a 
nexus opinion.

The Veteran has addressed the issue of medical nexus in his 
December 2005 and October 2006 NODs, his February 2007 and 
October 2007 Form 9, his September 2000 letter to his 
Congresswoman, as well as in his April 2009 Board hearing 
testimony.  Essentially, the Veteran has reiterated his 
contentions that he incurred loss of muscle control and numbness 
in his fingers/hands as a result of a jeep accident while in 
military service.  However, such statements are cumulative and 
redundant of the statements and evidence of record at the time of 
the October 1984 Board decision.  Accordingly, this evidence is 
not new.  See Reid v. Derwinski, 
2 Vet App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

In short, there remains no competent medical evidence that the 
Veteran has currently diagnosed disabilities which are related to 
his military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The evidence which has been added to the 
claims file since October 1984 is cumulative and redundant of 
evidence which was in the file prior to that time.  The 
additional evidence does not raise a reasonable possibility of 
substantiating the claims.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claims of entitlement to service 
connection for loss of muscle control and numbness of 
fingers/hands cannot be reopened.  The benefits sought on appeal 
remain denied.










ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for right foot/ankle 
disability.  The benefit sought on appeal is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for low back 
disability.  The benefit sought on appeal is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for neck disability.  
The benefit sought on appeal is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for headaches.  The 
benefit sought on appeal is denied.




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


